DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This Office Action responds to application 16/994272 filed on 8/14/20. Claims 1-20 are pending.

Priority
Acknowledgment is made of applicant's claim for a provisional application filed on 4/19/11.

Information Disclosure Statement
The Information Disclosure Statements received on 8/14/20 have been considered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: steps in claims 14, 19, and 20.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function. Specifically, in this application, applicant can amend to use “step for” for each function and make sure that the specification discloses corresponding structure and algorithms.

Claim Objections
Claims 14-17, 19-20 are objected to because of the following informalities:  the claims recite “steps of” or “step of.” To clearly indicate that the claims do not invoke 112(f), it is suggested that the terms are removed. Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims recite “biometric sensor,” however, the original specification and original claim set do not include description of the biometric sensor. The fact that some sensors are described in the original filing is not an evidence that Applicant had possession of the claimed invention of the biometric sensor.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


	1.	Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Yau et al., WO 2002/097758 A1 (hereinafter Yau) in view of Goetz, US 2010/0222846 A1 (hereinafter Goetz).

	As for claim 1, Yau discloses method of monitoring (p. 9, ll. 5-10, e.g., monitoring) a plurality of swimmers (p. 8, ll. 23-33, e.g., swimmers) in a swimming area (p. 8, ll. 23-33, e.g., swimming pool) using a computer system comprising at least one processor (p. 9, ll. 21-33, e.g., computer, note a processor in the computer) and a memory (p. 9, ll. 21-33, e.g., computer, note the memory in the computer), said method comprising the steps of: generating swimmer status data (p. 14, ll. 5-12, e.g., a set of attributes and size, colour, position, orientation and p. 19, ll. 16-21, e.g., other features) about a swimming status of each one of the plurality of swimmers using at least one camera (p. 8, ll. 23-33, e.g., cameras); and the computer system executing software instructions to perform the steps of: analyzing the swimmer status data to individually track (p. 15, ll. 14-28, e.g., tracked) each one of the plurality of swimmers in the swimming area, analyzing the swimmer status data to determine (p. 22, ll. 15-25, e.g., detected) when any one of the plurality of swimmers is in distress (p. 22, ll. 15-25, e.g., drowning), and triggering an alarm indication (p. 22, ll. 15-25, e.g., alerted) when it is determined that the swimmer is in distress. 
	Yau does not explicitly disclose receiving the swimmer status data from the at least one camera over a communication network. 
	However, Goetz teaches receiving ([0024], e.g., receives) the swimmer status data ([0024], e.g., status data) from the at least one camera over a communication network ([0024], e.g., via the network).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Yau and Goetz before him/her to modify the drowning early warning system of Yau with the teaching of remotely-requested integrity diagnostics of Goetz with a motivation to reduce data amount to be transferred through network by sending status data only allowing faster and lower cost operations.

	As for claim 2, most of limitations of this claim have been noted in the rejection of Claim 1. In addition, Yau further discloses the alarm indication includes displaying an image of the swimmer in distress on a display (p.9, ll. 21-33, e.g., view the video signal).

	2.	Claims 3, 6 - 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Yau in view of Goetz, and further in view of Puls et al., US 2009/0280705 A1 (hereinafter Puls).

	As for claim 3, most of limitations of this claim have been noted in the rejection of Claim 1. 
	Yau as modified by Goetz does not explicitly teach the alarm indication includes displaying a location of the swimmer in distress on a display. 
	However, Puls teaches the alarm indication includes displaying a location of the swimmer in distress on a display ([0075], e.g., display).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Yau, Goetz, and Puls before him/her to modify the drowning early warning system of Yau with the teaching of method and system for detecting a danger of drowning of Puls with a motivation to perform rescue operation quickly by knowing the exact location of the swimmer.

	As for claim 3, most of limitations of this claim have been noted in the rejection of Claim 1. 
	Yau as modified by Goetz does not explicitly teach the alarm indication includes displaying a location of the swimmer in distress on a display. 
	However, Puls teaches the alarm indication includes displaying a location of the swimmer in distress on a display ([0075], e.g., display).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Yau, Goetz, and Puls before him/her to modify the drowning early warning system of Yau with the teaching of method and system for detecting a danger of drowning of Puls with a motivation to perform rescue operation quickly by knowing the exact location of the swimmer.

	As for claim 6, most of limitations of this claim have been noted in the rejection of Claim 1. 
	Yau as modified by Goetz does not explicitly teach providing a sensor to provide additional swimming status data of the plurality of swimmers, and analyzing the additional swimmer status data to further determine when any one of the plurality of swimmers is in distress, wherein the alarm indication is triggered only when both the analysis of the swimming status data shows the one of the plurality of swimmers is in distress and the additional swimming status data also shows that the one of the plurality of swimmers is in distress. 
	However, Puls teaches providing a sensor ([0068], e.g., pulse sensor) to provide additional swimming status data of the plurality of swimmers, and analyzing the additional swimmer status data to further determine when any one of the plurality of swimmers is in distress ([0065], e.g., drowning), wherein the alarm indication is triggered only when both ([0073], e.g., (A), (B), (D) and (E) and [0076], e.g., (A), (B),(D) and (E)) the analysis of the swimming status data shows the one of the plurality of swimmers is in distress and the additional swimming status data also shows that the one of the plurality of swimmers is in distress. 
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Yau, Goetz, and Puls before him/her to modify the drowning early warning system of Yau with the teaching of method and system for detecting a danger of drowning of Puls with a motivation to perform rescue operation quickly by knowing the exact location of the swimmer.

	As for claim 7, most of limitations of this claim have been noted in the rejection of Claim 6. 
	Yau as modified by Goetz does not explicitly teach said sensor includes a biometric sensor configured generate the additional swimmer status data including biometric data from the swimmer. 
	However, Puls teaches said sensor includes a biometric sensor configured generate the additional swimmer status data including biometric data from the swimmer ([0068], e.g., pulse sensor).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Yau, Goetz, and Puls before him/her to modify the drowning early warning system of Yau with the teaching of method and system for detecting a danger of drowning of Puls with a motivation to perform rescue operation quickly by knowing the exact location of the swimmer.

	As for claim 8, most of limitations of this claim have been noted in the rejection of Claim 7. 
	Yau as modified by Goetz does not explicitly teach said biometric data includes a heart rate of the swimmer. 
	However, Puls teaches said biometric data includes a heart rate of the swimmer ([0068], e.g., pulse sensor).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Yau, Goetz, and Puls before him/her to modify the drowning early warning system of Yau with the teaching of method and system for detecting a danger of drowning of Puls with a motivation to perform rescue operation quickly by knowing the exact location of the swimmer.

	As for claim 9, most of limitations of this claim have been noted in the rejection of Claim 7. 
	Yau as modified by Goetz does not explicitly teach said biometric data includes data about the breathing of the swimmer. 
	However, Puls teaches said biometric data includes data about the breathing of the swimmer ([0058], e.g., breathing sensor).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Yau, Goetz, and Puls before him/her to modify the drowning early warning system of Yau with the teaching of method and system for detecting a danger of drowning of Puls with a motivation to perform rescue operation quickly by knowing the exact location of the swimmer.

	As for claim 11, most of limitations of this claim have been noted in the rejection of Claim 7. In addition, Yau further discloses said sensor is configured to detect a motion (p. 19, l. 23 – p. 20, l. 10, e.g., motion and p. 21, l. 11 – p. 22, l. 2, e.g., motion and movement) of the swimmer. 

	3.	Claims 4, 5, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yau in view of Goetz, and further in view of Ales III et al., US 2009/0326417 A1 (hereinafter Ales III).

	As for claim 4, most of limitations of this claim have been noted in the rejection of Claim 1. In addition, Yau further discloses the step of analyzing the swimmer status data to individually track each one of the plurality of swimmers in the swimming area includes the steps of: tracking a location (p. 14, ll. 5-12, e.g., position) of each one of the plurality of swimmers. 
	Yau as modified by Goetz does not explicitly teach tracking an activity level of each one of the plurality of swimmers. 
	However, Ales III teaches tracking an activity level ([0045], e.g., activity) of each one of the plurality of swimmers. 
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Yau, Goetz, and Ales III before him/her to modify the drowning early warning system of Yau with the teaching of multifunctional monitoring device for absorbent articles of Ales III with a motivation to provide an assistance with minimum delay by taking advantage of immediately recognizing an event when it happens.

	As for claim 5, most of limitations of this claim have been noted in the rejection of Claim 1. 
	Yau as modified by Goetz does not explicitly teach the step of analyzing the swimmer status data to determine when any of the plurality of swimmers is in distress includes the steps of: detecting when the activity level of any one of the plurality of swimmers transitions from an active state to an inactive state, and determining that the one of the plurality of swimmers is in distress based on said transition. 
	However, Ales III teaches the step of analyzing the swimmer status data to determine when any of the plurality of swimmers is in distress includes the steps of: detecting when the activity level of any one of the plurality of swimmers transitions ([0045], e.g., changes in this property) from an active state ([0045], e.g., active) to an inactive state ([0045], e.g., stationary), and determining that the one of the plurality of swimmers is in distress based on said transition ([0045], e.g., determine, N.B., determining distress is disclosed by another reference already).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Yau, Goetz, and Ales III before him/her to modify the drowning early warning system of Yau with the teaching of multifunctional monitoring device for absorbent articles of Ales III with a motivation to provide an assistance with minimum delay by taking advantage of immediately recognizing an event when it happens.

	As for claim 14, most of limitations of this claim have been noted in the rejection of Claim 1. In addition, Yau further discloses tracking a location (p. 14, ll. 5-12, e.g., position) of each one of the plurality of swimmers using the swimmer status data. 
	Yau as modified by Goetz does not explicitly teach tracking an activity level of each one of the plurality of swimmers using the swimmer status data, analyzing the swimmer status data to determine when any one of the plurality of swimmers is in distress by detecting when the activity level of any one of the plurality of swimmers transitions from an active state to an inactive state. 
	However, Ales III teaches tracking an activity level ([0045], e.g., activity) of each one of the plurality of swimmers using the swimmer status data, analyzing the swimmer status data to determine when any one of the plurality of swimmers is in distress by detecting when the activity level of any one of the plurality of swimmers transitions ([0045], e.g., changes in this property) from an active state ([0045], e.g., active) to an inactive state ([0045], e.g., stationary).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Yau, Goetz, and Ales III before him/her to modify the drowning early warning system of Yau with the teaching of multifunctional monitoring device for absorbent articles of Ales III with a motivation to provide an assistance with minimum delay by taking advantage of immediately recognizing an event when it happens.

	As for claim 15, most of limitations of this claim have been noted in the rejection of Claim 14. In addition, Yau further discloses the alarm indication includes displaying an image of the swimmer in distress on a display (p.9, ll. 21-33, e.g., view the video signal).

	4.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yau in view of Goetz, Puls, and further in view of Pierson et al., US 2008/0266118 A1 (hereinafter Pierson).

	As for claim 10, most of limitations of this claim have been noted in the rejection of Claim 7. 
	Yau as modified by Goetz and Puls does not explicitly teach said biometric data includes a temperature of the swimmer. 
	However, Pierson teaches said biometric data includes a temperature of the swimmer ([0034], e.g., body temperature).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Yau, Goetz, Puls, and Pierson before him/her to modify the drowning early warning system of Yau with the teaching of personal emergency condition detection and safety systems and methods of Pierson with a motivation to properly monitor heart or pulse rate or other physiological function by using the snug fit on user’s wrist as taught by Pierson ([0021]).

	5.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Yau in view of Goetz, and further in view of Hollis et al., US 2004/0196180 A1 (hereinafter Hollis).

	As for claim 12, most of limitations of this claim have been noted in the rejection of Claim 1. 
	Yau as modified by Goetz does not explicitly teach said sensor is configured to detect when at least a portion of the swimmer is below water. 
	However, Hollis teaches said sensor is configured to detect when at least a portion of the swimmer is below water ([0028], e.g., measuring depth and time during a dive).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Yau, Goetz, and Hollis before him/her to modify the drowning early warning system of Yau with the teaching of dive computer with global positioning system receiver of Hollis with a motivation to reduce false alarm when the time under water is very short.

	6.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Yau in view of Goetz, and further in view of Amano et al., US 2007/0268369 A1 (hereinafter Amano).

	As for claim 13, most of limitations of this claim have been noted in the rejection of Claim 1. 
	Yau as modified by Goetz does not explicitly teach the alarm indication includes zooming in on an image of the swimmer in distress on a display. 
	However, Amano teaches the alarm indication includes zooming in ([0003], e.g., zoom and enlarged) on an image ([0003], e.g., imaged) of the swimmer in distress on a display ([0003], e.g., displays).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Yau, Goetz, and Amano before him/her to modify the drowning early warning system of Yau with the teaching of above-water monitoring of swimming pools of Amano with a motivation to increase accuracy of the monitoring.

	7.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Yau in view of Goetz, Ales III, and further in view of Puls.

	As for claim 16, most of limitations of this claim have been noted in the rejection of Claim 15. 
	Yau as modified by Goetz and Ales III does not explicitly teach the alarm indication also includes displaying a location of the swimmer in distress on a display. 
	However, Puls teaches the alarm indication also includes displaying a location of the swimmer in distress on a display ([0075], e.g., display).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Yau, Goetz, Ales III, and Puls before him/her to modify the drowning early warning system of Yau with the teaching of method and system for detecting a danger of drowning of Puls with a motivation to perform rescue operation quickly by knowing the exact location of the swimmer.

	8.	Claims 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yau in view of Goetz, Ales III, and further in view of Amano.

	As for claim 17, most of limitations of this claim have been noted in the rejection of Claim 14. 
	Yau as modified by Goetz and Ales III does not explicitly teach the alarm indication includes zooming in on an image of the swimmer in distress on a display. 
	However, Amano teaches the alarm indication includes zooming ([0003], e.g., zoom and enlarged) in on an image ([0003], e.g., imaged) of the swimmer in distress on a display ([0003], e.g., displays).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Yau, Goetz, Ales III, and Amano before him/her to modify the drowning early warning system of Yau with the teaching of above-water monitoring of swimming pools of Amano with a motivation to increase accuracy of the monitoring.

	As for claim 19, most of limitations of this claim have been noted in the rejection of Claim 14. 
	Yau as modified by Goetz and Ales III does not explicitly teach zooming in on an image of the swimmer that is in distress for display on a display. 
	However, Amano teaches zooming in ([0003], e.g., zoom and enlarged) on an image ([0003], e.g., imaged) of the swimmer that is in distress for display on a display ([0003], e.g., displays).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Yau, Goetz, Ales III, and Amano before him/her to modify the drowning early warning system of Yau with the teaching of above-water monitoring of swimming pools of Amano with a motivation to increase accuracy of the monitoring.

	9.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Yau in view of Goetz, Amano, and further in view of Puls.

	As for claim 18, most of limitations of this claim have been noted in the rejection of Claim 13. 
	Yau as modified by Goetz and Amano does not explicitly teach the alarm indication includes displaying a location of the swimmer in distress on a display. 
	However, Puls teaches the alarm indication includes displaying a location of the swimmer in distress on a display ([0075], e.g., display).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Yau, Goetz, Amano, and Puls before him/her to modify the drowning early warning system of Yau with the teaching of method and system for detecting a danger of drowning of Puls with a motivation to perform rescue operation quickly by knowing the exact location of the swimmer.

	10.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Yau in view of Goetz, Ales III, Amano, and further in view of Puls.

	As for claim 20, most of limitations of this claim have been noted in the rejection of Claim 19. 
	Yau as modified by Goetz, Ales III, and Amano does not explicitly teach the step of displaying a location of the swimmer in distress on a display. 
	However, Puls teaches the step of displaying a location of the swimmer in distress on a display ([0075], e.g., display).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Yau, Goetz, Ales III, Amano, and Puls before him/her to modify the drowning early warning system of Yau with the teaching of method and system for detecting a danger of drowning of Puls with a motivation to perform rescue operation quickly by knowing the exact location of the swimmer.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
        1.    Lahyani, US 2014/0292543 A1, discloses multidimensional system for monitoring and tracking states and conditions. 
        2.    US 2007/0247307 A1 discloses a child tracking system that includes a transmitting device integrated into an adhesive bandage and a portable receiver device. 
        3.    US 2010/0030482 A1 discloses wearable device for monitoring and providing real-time feedback about a swimmer's body motion and performance, in particular, body orientation and forward speed, is provided. 

Conclusion
        Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH SUH whose telephone number is 571-270-7484.  The examiner can normally be reached on Monday - Thursday, 7:30 AM - 6:00 PM.
        Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
        If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jay Patel can be reached on 571-272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH SUH/
Primary Examiner, Art Unit 2485